Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2002

Myers v. Med Ctr DE Inc
Precedential or Non-Precedential:

Docket 0-1631




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Myers v. Med Ctr DE Inc" (2002). 2002 Decisions. Paper 124.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/124


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           ___________

                      Nos. 00-1631 & 00-1719
                           ___________


                         JOSEPH MYERS

                               v.

               MEDICAL CENTER OF DELAWARE, INC.;
FRANCIS MASE, individually and as an agent, servant or employee
            of the Medical Center of Delaware, Inc.;
LUCIA BENZONI, individually and as an agent, servant or employee
            of the Medical Center of Delaware, Inc.;
 J. A. NEMER, individually and as an agent, servant or employee
            of the Medical Center of Delaware, Inc.;
 MICHELLE HINSON, individually and in her official capacity as
               New Castle County Police Officer;
DOE 1 THROUGH 10, individually and in their official capacities as
               New Castle County Police Officers;
                 DOMENICK GREGORY; JACK GAHAN;
                  MALVERN SLAWTER; JOHN HAUG;
             DOCTORS FOR EMERGENCY SERVICES, P.A.;
                      DR. ANITA H. HODSON

                             Joseph Myers,
                                         Appellant at No. 00-1631

                             Domenick Gregory and John Haug,
                                         Appellants at No. 00-1719
         _______________________________________________

         On Appeal from the United States District Court
                   for the District of Delaware
                D.C. Civil Action No. 97-cv-00461
                   (Honorable Gregory M. Sleet)
                       ___________________


                        Argued July 16, 2001

      Before:   MANSMANN, SCIRICA and RENDELL, Circuit Judges

                   (Filed:   February 15, 2002)


JAMES B. O'NEILL, ESQUIRE (ARGUED)
727-B North Market Street
Wilmington, Delaware 19801

     Attorney for Appellant/Cross-Appellee,
     Joseph Myers


JAMES E. DRNEC, ESQUIRE (ARGUED)
Morris, James, Hitchens & Williams
222 Delaware Avenue
P.O. Box 2306
Wilmington, Delaware 19899

     Attorney for Appellees,
     Medical Center of Delaware, Inc.,
     Lucia Benzoni and J. A. Nemer
JOHN E. TRACEY, ESQUIRE (ARGUED)
MEGAN K. D'IORIO, ESQUIRE
Office of County Counsel
Department of Law
New Castle Corporate Commons
87 Reads Way
New Castle, Delaware 19720

      Attorneys for Appellees, Michelle Hinson, Jack Gahan, Malvern Slawter
and
      Appellees/Cross-Appellants, Domenick Gregory and John Haug

MASON E. TURNER, JR., ESQUIRE (ARGUED)
Prickett, Jones & Elliott
1310 King Street
P.O. Box 1328
Wilmington, Delaware 19899

WARREN B. BURT, ESQUIRE
886 Sharpless Road
Hockessin, Delaware 19707

      Attorneys for Appellees,
      Doctors for Emergency Services, P.A. and
      Dr. Anita H. Hodson


                          __________________

                          OPINION OF THE COURT
                           __________________


SCIRICA, Circuit Judge.

     This case involves multiple claims against medical personnel and
police officers
stemming from events following the tragic death of a five-year-old child,
Valeria Renee
Myers. On the night that Valeria was brought into the Emergency
Department at the
Medical Center of Delaware, emergency room personnel who examined the
deceased
child initially thought she had been sexually abused. This "misdiagnosis"
triggered a
series of events leading to the lengthy overnight interrogation of both
parents, Phyllis and
Joseph Myers, and an extensive search of the Myers's home. Only the next
morning,
after a full autopsy, was it determined that Valeria had died of natural
causes and had not
been sexually abused.
     Joseph Myers filed suit in Delaware Superior Court against the
medical staff of the
Medical Center of Delaware for medical malpractice, slander, and failure
to adequately
train and supervise physicians; and against the police officers involved
in the
investigation, for constitutional violations under the Fourth Amendment.
Defendants
removed the case to federal court under 28 U.S.C.   1441(b). The District
Court granted
summary judgment to the medical defendants on the medical malpractice
claims holding
they were statutorily immune and that Myers had failed to produce
competent expert
testimony as required by Delaware law. With respect to the defendant
police officers, the
District Court found that Officers Domenick Gregory and John Haug violated
Myers's
constitutional rights and granted Myers partial summary judgment. But the
court found
that Corporal Malvern Slawter and the remaining officers were immune by
reason of
qualified immunity and granted them summary judgment. The District Court
certified the
case for appeal under Fed. R. Civ. P. 54(b), although damage claims
remained pending.
Myers has appealed, and Officers Gregory and Haug have cross-appealed.
     Because this case does not meet the requirements of Rule 54(b), we
will decline
jurisdiction, except for the appeals of Officers Gregory and Haug, who may
immediately
appeal the denial of qualified immunity. Mitchell v. Forsyth, 472 U.S.
511 (1985); Eddy
v. Virgin Islands Water and Power Auth., 256 F.3d 204 (3d Cir. 2001).
                               I.
     Generally, we review a Rule 54(b) determination for abuse of
discretion (if it is not
a legal question of what 54(b) requires). See Cold Metal Process Co. v.
United Eng'g &
Foundry Co., 351 U.S. 445, 452 (1956). But we will not give deference to
the District
Court's decision to certify a case for appeal if the court fails to
analyze the factors
articulated in Allis-Chalmers Corp. v. Philadelphia Elec. Co., 521 F.2d
360, 364 (3d
Cir.1975). See Berckeley Inv. Group v. Colkitt, 259 F.3d 135, 145 (3d
Cir. 2001) (noting
agreement with the Sixth Circuit Court of Appeals and stating that we will
"similarly not
accord deference" where the District Court has not announced that there is
"no just cause
for delay" and "did not consider those factors relevant to this
inquiry.").
                              II.
     Under 28 U.S.C.   1291, we have jurisdiction over all "final
decisions." Id. Rule
54(b) relaxes the "final decision" rule and    under certain conditions
permits district
courts to enter "partial" final judgments on less than all the claims
presented. Berckeley,
259 F.3d at 140. Under Rule 54(b), District Courts may certify a case as
a "final
judgment" that is appealable, even though some claims remain pending,
"only upon an
express determination that there is no just reason for delay and upon an
express direction
for the entry of judgment." Fed. R. Civ. P. 54(b). The failure to
mention Rule 54(b)
"will not, by itself, defeat jurisdiction under that section." Berckeley,
259 F.3d at 144
(citing United States v. Ettrick Wood Prods., Inc., 916 F.2d 1211, 1217
(7th Cir. 1990)).
But "general references to the necessity of expediency" cannot "substitute
for the 'express'
determination required by the Rule." Berckeley, 259 F. 3d at 141 (citing
Bhatla v. U.S.
Capital Corp., 990 F.2d 780, 786 n.6 (3d Cir. 1993)).
     In the Order that purports to certify this case for appeal, Rule
54(b) was not
mentioned by name. This is not fatal because it is clear from the Order,
and from the
discussion at the hearing which led to the Order, that the District Judge
intended to enter a
final judgment on these matters for the purposes of appeal. But intent
alone cannot
satisfy the requirements of Rule 54(b). The only reasons the District
Judge identified for
his decision to permit an interlocutory appeal were judicial economy and
efficiency. He
stated, "To the extent that any of the parties require permission to
appeal the court's
rulings in this case pursuant to 28 U.S.C.    1292, the court finds that an
immediate appeal
of its prior decisions will materially advance the ultimate termination of
this litigation by
affording the Third Circuit Court of Appeals the opportunity to address
the legal
arguments of all of the parties in one consolidated appeal." (Order dated
May 4, 2000).
The District Judge made no determination that there was "no just cause for
delay."
     More importantly, the District Judge failed to consider any of the
factors we have
determined are relevant to making a Rule 54(b) decision. See Allis-
Chalmers Corp. v.
Philadelphia Elec. Co., 521 F.2d 360, 364 (3d Cir.1975) (citations
committed). In Allis-
Chalmers, we listed the following factors:
                     (1) the relationship between the adjudicated and
unadjudicated
         claims; (2) the possibility that the need for review might or
         might not be mooted by future developments in the district
         court; (3) the possibility that the reviewing court might be
         obliged to consider the same issue a second time; (4) the
         presence or absence of a claim or counterclaim which could
         result in set-off against the judgment sought to be made final;
         (5) miscellaneous factors such as delay, economic and solvency
         considerations, shortening the time of trial, frivolity of
         competing claims, expense, and the like. Depending upon the
         facts of the particular case, all or some of the above factors
may
         bear upon the propriety of the trial court's discretion in
         certifying a judgment as final under Rule 54(b).

In Carter v. City of Philadelphia, 181 F.3d 339 (3d Cir. 1999), we
acknowledged that
analysis of these factors was not required if it is clear that the
requirements of Rule 54(b)
are met. See Berckeley, 259 F.3d at 145. But we also stated that such
reasons should be
articulated. Id. (citing Allis Chalmers, 521 F.2d at 364).
      As noted, the District Court failed to address the Allis-Chalmers
factors. We do
not believe the trial courts should grant Rule 54(b) motions solely
whenever they find it
more efficient to do so. From their point of view, it may almost always
be more efficient
to do so, especially when denials of qualified immunity are being
appealed. In our view,
this case offers no compelling reason to hear a "piecemeal appeal." This
case is no
different from the multitude of other 1983 cases with multi-claims and
multi-parties.
For all these reasons, we will deny 54(b) certification here.
                              III.
     But we do have appellate jurisdiction over the denial of qualified
immunity to
Officers Gregory and Haug. Mitchell v. Forsyth, 472 U.S. 511 (1985). We
will affirm
the denial of qualified immunity for Officer Gregory. Officer Gregory
filed a warrant
application, and then searched the trailer based on a warrant that was
invalid on its face,
lacking any specific facts suggesting either that a crime had been
committed or that there
was evidence in the trailer. Under these facts, the District Court was
correct in denying
Officer Gregory qualified immunity.
     But Officer Haug's situation is different. Officer Haug was aware of
facts which
created probable cause and would have supported a valid warrant. He was
at the hospital
and saw the "physical indications" suggestive of abuse. He also
photographed the child.
After meeting Officer Gregory at the trailer, he briefly looked at the
warrant. He also
testified that he relied on the other officers who told him it was a valid
warrant. (See
Appendix at B-87.)
     We believe Haug acted reasonably by relying on the officers who
stated it was a
valid warrant and on his own knowledge of facts creating probable cause to
support a
warrant. When other officers and external facts strongly suggest the
existence of
probable cause and the validity of a warrant, we need not mandate that
each officer
scrutinize the warrant, not only to ensure that they comply with it while
executing the
search, but also to ensure that it complies with the Fourth Amendment.
Under the
circumstances, we believe he did not have such a duty, Haug's reliance on
his fellow
officers was reasonable: "Plausible instructions from a superior or
fellow officer support
qualified immunity where, viewed objectively in light of the surrounding
circumstances,
they could lead a reasonable officer to conclude that the necessary legal
justification for
his actions exists (e.g. a warrant, probable cause, exigent
circumstances)." Bilida v.
McCloud, 211 F.3d 166, 174-75 (citing United States v. Hensley, 469 U.S.
221, 232
(1985)) (officers making stop in objective reliance on a bulletin issued
by another
department may have qualified immunity in civil suit even if there is not
in fact
reasonable suspicion). Given his knowledge of the case and the assertions
of his fellow
officers, we hold it was not objectively unreasonable for Officer Haug to
search the
trailer.
                              IV.
     For these reasons, we will affirm the denial of qualified immunity
for Officer
Gregory, but we will reverse the denial of qualified immunity for Officer
Haug.
Otherwise, we decline jurisdiction to address the other appeals.
TO THE CLERK:

         Please file the foregoing opinion.




                                  /s/    Anthony J. Scirica
                                              Circuit Judge